PER CURIAM
This proceeding is brought to challenge the constitutionality of the light rail funding provisions of Senate Bill 1156, enacted by the Oregon legislature in special session in August 1995. In McIntire v. Forbes, 322 Or 426, 909 P2d 846 (1996), this court has held that sections 1 to 17 of SB 1156 are invalid because of a violation of the “one-subject” requirement in Article IV, section 20, of the Oregon Constitution. Petitioner in this case raises that claim, among others. Accordingly, our decision in this case is governed by our decision in Mclntire.1
Sections 1 to 17 of SB 1156 are declared void.

 Petitioner also argues that the light rail funding provisions of SB 1156 violate the following additional provisions of the Oregon Constitution, for the reasons stated in parentheses: Art XI, § 7 (lending the credit of the state or creating a liability exceeding $50,000); Art IV, § 1(1) (delegating the legislative power of the state vested in the legislature to the State Treasurer); Art I, § 32 (imposing nonuniform tax); Art IX, § 1 (same); Art IV, § 23 (enacting special or local law on taxation). Because of our disposition of the case, we do not consider those arguments.